  


 HR 2747 ENR: Streamlining Claims Processing for Federal Contractor Employees Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 2747 
 
AN ACT 
To amend title 40, United States Code, to transfer certain functions from the Government Accountability Office to the Department of Labor relating to the processing of claims for the payment of workers who were not paid appropriate wages under certain provisions of such title. 
 
 
1.Short titleThis Act may be cited as the Streamlining Claims Processing for Federal Contractor Employees Act.  
2.Transfer of administrative authority to the Department of Labor 
(a)Authority of Comptroller General To pay wages and list contractors violating contractsSection 3144 of title 40, United States Code, is amended— 
(1)in the section heading, by striking of Comptroller General; and  
(2)in subsection (a)(1), by striking Comptroller General and inserting Secretary of Labor.  
(b)Report of violations and withholding of amounts for unpaid contracts and liquidated damagesSection 3703(b)(3) of title 40, United States Code, is amended by striking Comptroller General both places it appears and inserting Secretary of Labor.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
